SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

86
CA 15-00084
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, DEJOSEPH, AND SCUDDER, JJ.


DONTIE S. MITCHELL, PLAINTIFF-APPELLANT,

                      V                                            ORDER

WOODS OVIATT GILMAN, LLP, AND WILLIAM G. BAUER,
DEFENDANTS-RESPONDENTS.
(APPEAL NO. 1.)


DONTIE S. MITCHELL, PLAINTIFF-APPELLANT PRO SE.

WOODS OVIATT GILMAN LLP, ROCHESTER (WILLIAM G. BAUER OF COUNSEL), FOR
DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Cayuga County (Thomas
G. Leone, A.J.), entered June 5, 2014. The order, among other things,
denied that part of plaintiff’s motion seeking to strike defendants’
answer.

     Now, upon reading and filing the stipulation of discontinuance
signed by the plaintiff on November 27, 2015 and by the attorney for
the defendants on December 3, 2015,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    February 5, 2016                      Frances E. Cafarell
                                                  Clerk of the Court